 



         

Exhibit 10.1
FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the 18th day of April, 2006, by and between Marina Business Center, LLC, a
California limited liability company (“Landlord”), Cancervax Corporation, a
Delaware corporation (“Tenant”), and American Bioscience, Inc., a California
corporation (“Assignee”).
RECITALS
WHEREAS, Landlord (as successor in interest to Spieker Properties, LP, a
California limited partnership) and Tenant are parties to that certain Lease
dated July 22, 1999, which lease has been previously amended by First Amendment
to Lease dated October 1, 2001, by Second Amendment to Lease dated September 4,
2002, by Third Amendment to Lease dated November 14, 2003 and by the Fourth
Amendment to Lease dated January 18, 2005 (the “Fourth Amendment” and,
collectively with the original lease and all amendments thereto, the “Lease”).
Pursuant to the Lease, Landlord has leased to Tenant space containing
approximately 50,750 rentable square feet (the “Premises”) described as
Suite Nos. 100 and 150 on the first and second floors of the building commonly
known as Marina Business Center located at 4503 Glencoe Avenue, Marina Del Rey,
California 90292 (the “Building”); and
WHEREAS, under the terms of the Lease, Tenant has requested permission from
Landlord to assign Tenant’s interest in the Lease to Assignee (the
“Assignment”); and
WHEREAS, Landlord has agreed to the Assignment subject to the parties’
modification of the Lease as set forth below; and
WHEREAS, Landlord, Tenant and Assignee now desire to amend the Lease as follows.
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties have agreed as follows:
AGREEMENT
1. Option to Extend. Tenant’s option to extend the Lease, as set forth in
Paragraph 39B thereof, is hereby terminated. The Lease shall expire on its own
terms on August 14, 2011.
2. Removal of Tenant Improvements. Pursuant to the Fourth Amendment, Landlord
consented to certain tenant improvements to the Premises, which improvements are
described in the Manufacturing Facility Remodel, dated October 29, 2004, as
modified by those plans dated November 16, 2004 (as so modified, the “Plans”).
The Plans are attached as Exhibit A hereto. In accordance with Section III(D) of
the Fourth Amendment, Tenant is obligated to remove, to the extent requested by
Landlord in accordance with Section III(D) of the Fourth Amendment, the tenant
improvements

 



--------------------------------------------------------------------------------



 



described in the Plans and restore the Premises as required by Section III(D) of
the Fourth Amendment. Assignee hereby expressly acknowledges and assumes the
obligations of Tenant set forth in Section III(D) of the Fourth Amendment with
respect to the removal of the tenant improvements described in the Plans.
Assignee’s obligation to remove Tenant Improvements upon Landlord’s request, as
set forth in Section III(D) of the Fourth Amendment, shall also apply to any and
all Tenant Improvements which have not been approved by the Landlord.
3. Landlord’s Consent. Subject to the terms of the Lease, Landlord hereby
consents to the assignment of all of Tenant’s rights and obligations under the
Lease to Assignee. In addition to the foregoing consent, Landlord acknowledges
that Assignee has informed Landlord that Assignee intends to merge into Abraxis
Bioscience, Inc., formerly known as American Pharmaceutical Partners, Inc.
(“Abraxis”), an affiliate of Assignee, and Landlord consents to the transfer of
the Lease (as modified by this Amendment), and the assignment of all rights and
duties thereunder, to Abraxis in connection with the aforementioned transaction.
4. Miscellaneous.

  a.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant or
Assignee be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant or Assignee in connection with entering into
the Lease.     b.   Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.     c.   In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.     d.   Submission of this Amendment by Landlord is not an offer to
enter into this Amendment but rather is a solicitation for such an offer by
Tenant or Assignee. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant and Assignee.     e.   The
capitalized terms used in this Amendment shall have the same definitions as set
forth in the Lease to the extent that such capitalized terms are defined therein
and not redefined in this Amendment.     f.   Tenant and Assignee hereby
represent to Landlord that neither of them has dealt with a broker in connection
with this Amendment. Tenant and Assignee agree to indemnify and hold Landlord,
its trustees, members, principals,

 



--------------------------------------------------------------------------------



 



      beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers claiming to have represented Tenant or Assignee in connection with this
Amendment. Landlord hereby represents to Tenant and Assignee that Landlord has
not dealt with a broker in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant and Assignee, their trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.     g.   Each signatory
of this Amendment represents hereby that he or she has the authority to execute
and deliver the same on behalf of the party hereto for which such signatory is
acting. This Fifth Amendment to Lease shall be governed by and construed in
accordance with the laws of the State of California. In the event that either
party commences legal or administrative action to enforce any of the terms of
this Agreement, the prevailing party shall be entitled to recover all costs of
such enforcement, including all reasonable attorney’s fees and costs.

[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord, Tenant and Assignee have duly executed this
Amendment as of the day and year first above written.

          LANDLORD:    
 
        MARINA BUSINESS CENTER, LLC,     a California limited liability company
   
 
       
By:
  /s/ W. Scott Dobbins              
 
        Print Name: W. Scott Dobbins    
 
        Title: Authorized Representative    
 
        TENANT:    
 
        CANCERVAX CORPORATION,     a Delaware corporation    
 
       
By:
  /s/ David F. Hale              
 
        Print Name: David F. Hale    
 
        Title: President and Chief Executive Officer    
 
        ASSIGNEE:    
 
        AMERICAN BIOSCIENCE, INC.,     a California corporation    
 
       
By:
  /s/ Richard E. Maroun              
 
        Print Name: Richard E. Maroun    
 
        Title: General Counsel    

 